Exhibit 10(b) TI EMPLOYEES NON-QUALIFIED PENSION PLAN II (EFFECTIVE JANUARY 1, 2009) TI EMPLOYEES NON-QUALIFIED PENSION PLAN II TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal offices in Dallas, Texas (hereinafter referred to as “TI” or “the Company”), froze the TI Employees Supplemental Pension Plan (the "Frozen Plan"), effective as of December 31, 2004, to the extent benefits under that plan were earned and vested as of that date, and continued said plan in accordance with its terms, to provide for the payment of the benefits which were earned, vested and frozen as of December 31, 2004.Subsequently, TI changed the name of the Frozen Plan to the TI Employees Non-Qualified Pension Plan. Effective as of January 1, 2005, TI established a new non-qualified pension plan (the “New Plan”) in order to provide (i) for the payment of the frozen earned benefits under the Frozen Plan which were not vested as of January 1, 2005, and (ii) to provide a select group of management or highly compensated employees described in Section 201(2) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) with the opportunity to restore certain benefits which cannot be provided under the TI Employees Pension Plan from and after January 1, 2005 as a result of (a) deferral of compensation under a new deferred compensation plan established effective as of January 1, 2005(known from and after January 1, 2009 as the “TI Deferred Compensation Plan”), or (b) the application of Section 401(a)(17) and/or Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”).TI maintained the New Plan in accordance with the interim guidance promulgated under Section 409A of the Code.In addition, for periods prior to January 1, 2009 the benefits payable under the New Plan may be deferred pursuant to the terms and provisions of the new deferred compensation plan established effective as of January 1, 2005.The benefits provided under the New Plan are unfunded with the result that the participants in the Plan are general unsecured creditors of TI. TI hereby amends and restates the New Plan, effective as of January 1, 2009 (the “Plan”), in the form provided herein in order to remove the option of deferring payment of the benefits under this Plan, to remove the entitlement to benefits upon a Change in Control, as defined in the New Plan, to comply with the Final Treasury Regulations under Section 409A of the Code and to name the New Plan the “TI Non-Qualified Pension Plan II.”With respect to benefits or contributions lost under the TI Employees Pension Plan by reason of the operation of Section 415 of the Code, this Plan is intended to constitute an “excess benefit plan”, as defined in Section 3 of ERISA, that is exempt from the provisions of ERISA by reason of Section 4(b)(5) of ERISA. Except as otherwise provided herein, the earning of benefits and payment of those benefits under the New Plan shall be governed by the applicable interim guidance under Section 409A of the Code in effect prior to January 1, 2009, and the earning of benefits and payment of those benefits from and after January 1, 2009 shall be governed by the terms and conditions of this Plan. 1 Article I Definitions Whenever used in this Plan, the following words and phrases shall have the meanings set forth below, unless a different meaning is plainly required by the context.Unless otherwise indicated by the context, any masculine terminology when used in the Plan shall also include the feminine gender, and the definition of any term in the singular shall also include the plural. Sec. 1-1.Administration Committee.“Administration Committee” means the person or persons from time to time acting under the provisions of Article V hereof. Sec. 1-2.Beneficiary.“Beneficiary” means the person or persons, entity or entities, trust or trusts, or the Participant’s estate, including one or more organizations described in each of Sections 170(c), 2055(a), and 2522(a) of the Code (or any substitute provisions), named by a Participant who is not married as his Beneficiary or contingent Beneficiary under the TI Employees Pension Plan.“Beneficiary” means, in the case of a married Participant, the spouse (as defined in the Defense of Marriage Act) of the Participant at the time of his death, unless the Participant has designated another joint annuitant, contingent annuitant, Beneficiary, or contingent Beneficiary under the TI Employees Pension Plan, in which case such persons or person, entity or entities, trust or trusts, or the Participant’s estate shall be the Beneficiary(ies) under this Plan. A person who is an alternate payee under a qualified domestic relations order may be considered a Beneficiary for purposes of this Plan. Sec. 1-3.Board of Directors.“Board of Directors” means the Board of Directors of TI or of any Subsidiary which has adopted this Plan. Sec. 1-4.Code.“Code” means the Internal Revenue Code of 1986, as amended. Sec. 1-5.Compensation Committee.“Compensation Committee” means the Compensation Committee of the Board of Directors of TI. Sec. 1-6.Employee.“Employee” means any employee of TI or its Subsidiaries, whether full or part-time, other than an employee who is defined as a “Tucson Participant” in Appendix E of the TI Employees Pension Plan. Sec. 1-7.Employer.“Employer” means Texas Instruments Incorporated. Sec.
